Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to the Applicant Election filled on 08/16/2021. Currently, claims 1-12 are pending in the application. Claims 11-12 are withdrawn from Consideration.

Election/Restrictions

Claims 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-selected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/16/2021.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claims 1-10 are rejected under 35 U.S.C. 103 as being obvious over SHIGA et al (US 20140162434 A1) in view of SUH KW (KR 20070119182 A, a Machine translation in English is provided with this office action).

Regarding claim 1, Figure 4 of SHIGA discloses a dicing die-bonding film comprising: 
a substrate (31); 
an antistatic layer (36, [0139]) formed on the substrate; 
a cohesive layer (32) formed on the antistatic layer; and 
an adhesive layer (2) formed on the cohesive layer.

SHIGA does not explicitly teach that the antistatic layer (36, [0139]) including an aliphatic or alicyclic polyurethane resin and a conductive filler.

However, SUH is a pertinent art which teaches an antistatic film including an aliphatic or alicyclic polyurethane resin and a conductive filler such as polyaniline in to provide an excellent antistatic performance (Summary of the invention).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use an antistatic layer (36, [0139]) in the dicing bonding film of 

Regarding claim 2, SHIGA in view of SUH do not teach that the dicing die-bonding film according to claim 1, wherein the antistatic layer has elongation of 90% or more.

However, SHIGA teaches that when expanding the dicing tape integrated film 1 for the backside of a semiconductor, a conventionally known expanding apparatus can be used. The expanding apparatus has a donut-shaped outer ring that can push down the dicing tape integrated film 1 for the backside of a semiconductor through a dicing ring and an inner ring that has a smaller diameter than the outer ring and that supports the dicing tape integrated film for a rear surface of a semiconductor. With this expanding step, generation of damages caused by the contact between adjacent semiconductor chips can be prevented in the pickup step ([0238]).

Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 3, SHIGA in view of SUH do not teach that the dicing die-bonding film according to claim 1, wherein the antistatic layer has surface resistance of 10.sup.11 Ω/sq or less.



However, SHIGA teaches that when an antistatic agent is contained in both the substrate 31 and the pressure-sensitive adhesive layer 32, the surface of the substrate 31 has a surface resistivity of preferably 1.0.times.10.sup.11.OMEGA. or less, more preferably 1.0.times.10.sup.19.OMEGA. or less, and further preferably 1.0.times.10.sup.9.OMEGA. or less, and the surface of the pressure-sensitive adhesive layer 32 has a surface resistivity of preferably 1.0.times.10.sup.11.OMEGA. or less, more preferably 1.0.times.10.sup.10.OMEGA. or less, and further preferably 1.0.times.10.sup.9.OMEGA. or less ([0258]).

Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 4, SHIGA in view of SUH teach that the dicing die-bonding film according to claim 1, wherein the aliphatic or alicyclic polyurethane resin includes a reaction product of an aliphatic polyisocyanate and a polyol (​SUH: The solvent may include an alcohol solvent such as methyl alcohol, ethyl alcohol, isopropyl alcohol, isobutyl alcohol, a ketone solvent such as acetone, methyl ethyl ketone, methyl isobutyl ketone, cyclohexanone, etc. an ether solvent such as acetone, methyl ethyl ketone, methyl isobutyl ketone, cyclohexanone, etc. an alcohol ether solvent such as ethylene glycol, propylene glycol, ethylene glycol monomethyl ether, ethylene glycol monoethyl ether, ethylene glycol monobutyl ether, etc. and an organic solvent such as toluene and xylene).

Regarding claim 5, SHIGA in view of SUH do not teach that the dicing die-bonding film according to claim 1, wherein the antistatic layer has a thickness of 0.05 μm to 5 μm.

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 6, SHIGA in view of SUH do not teach that the dicing die-bonding film according to claim 1, wherein the antistatic layer includes 5 to 100 parts by weight of the conductive filler based on 100 parts by weight of the aliphatic or alicyclic polyurethane resin.

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 7, SHIGA in view of SUH teach that the dicing die-bonding film according to claim 1, wherein the conductive filler includes at least one selected from the group consisting of polyaniline, polyacetylene, poly(para-phenylene), polythiophene, polypyrrole, polydienylene, polyphenylene vinylene, polyphenylene sulfide, polysulfur nitride, polyethylene 3,4-(please see the Summary of invention of SUH).

Regarding claim 8, Figure 4 of SHIGA discloses that the dicing die-bonding film according to claim 1, wherein the substrate (31) includes at least one polymer selected from the group consisting of a polyolefin, a polyester, a polycarbonate, a polyvinyl chloride, a polytetrafluoroethylene, a polybutene, a polybutadiene, a vinyl chloride copolymer, an ethylene-vinyl acetate copolymer, an ethylene-propylene copolymer, and an ethylene-alkyl acrylate copolymer ([0296]).

Regarding claim 9, Figure 4 of SHIGA discloses that the dicing die-bonding film according to claim 1, wherein the cohesive layer (32, [0212]-[0219]) includes a cohesive resin, a photoinitiator, and a crosslinking agent, and the adhesive layer (2, [0188]-[0190]) includes a thermoplastic resin, an epoxy resin, and a curing agent.

Regarding claim 10, SHIGA in view of SUH do not teach that the dicing die-bonding film according to claim 1, wherein the substrate film has a thickness of 10 μm to 200 μm, the cohesive layer has a thickness of 5 μm to 100 μm, and the adhesive layer has a thickness of 1 μm to 300 μm.

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general In re Aller, 105 USPQ 233.



Examiner Notes

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAJA AHMAD/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        11/03/2021